61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Willie Odell HINTON, Petitioner.
No. 94-8082.
United States Court of Appeals, Fourth Circuit.
On Petition of a Writ of Mandamus.  (CA-93-1005-3-1)Submitted:  January 10, 1995.Decided:  July 6, 1995.

PETITION DENIED.
Willie Odell Hinton, Petitioner Pro Se.
Before HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Willie Odell Hinton, a federal prisoner, filed this petition for writ of mandamus seeking an order directing the magistrate judge to act on his motion filed pursuant to 28 U.S.C. Sec. 2255 (1988).  Because the section 2255 motion had been pending for approximately fourteen months, we ordered the Respondent to answer the mandamus petition by December 15, 1994.  Although the Respondent did not file a response in this Court,* the magistrate judge filed his report and recommendation in the district court on December 9, 1994.  Hinton filed his objections to the report and recommendation on December 22, 1994.


2
As a result, we decline to exercise our supervisory power to take the extraordinary action of issuing a writ of mandamus in this case.  Our denial of the petition is without prejudice to Hinton's right to refile should the district court not act on the section 2255 motion within a reasonable time.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED


*
 We note with regret the Respondent's failure to respond to our order directing him to answer Hinton's mandamus petition and trust that in the future the Respondent will make every effort to comply with orders of this Court